Title: To George Washington from Colonel Theodorick Bland, 10 April 1778
From: Bland, Theodorick
To: Washington, George



Sir
Petersburgh [Va.] April 10th 1778.

This day fortnight I wrote to Your Excellency in obedience to the Orders Recd by Col: Baylor, Since which I have been Constantly employd in the Purchase of Horses for the Cavalry; I have myself Purchased ten,

as yet I have not exceeded £100 this Curr[enc]y & have only given that in one Instance; the generality of my Purchase has been from 60 to 85. From the dispersed Situation of the officers and men of my Regt on furlough I have not yet been able to collect more than two or three at the Rendezvous but expect them all in a few days, when I shall deliver them Recruiting and Purchasing Instructions, and loose no time in Compleating the Complicated and troublesome commission with which I am honor’d. I have written to the Commy & Qr Mastr Genl in this State to appoint proper officers to lay in forage & Issue Provision for the party, but have according to Custom been disappointed in both & have in consequence thereof undertaken to appoint persons myself, for those purposes. I have seen Col: Temple within these few days and have directed him to repair as speedily as possible to Camp with the Cloathing &c. for the Regt and what he has left unexecuted shall if practicable have done, and sent forward as soon as Possible. The dispersed Situation of the Inhabitants of this State, together with the want of punctuality in the performance of Duty, renders it difficult to procure from the Public officers the necessary Articles of Cloathing &c. but you may be assured Sr that no means in my power shall be left unattempted to expedite matters as much as Possible. Lt Col: Temple shewd me a part of his Instructions wherein I was orderd to furnish him with money to discharge the demands against him for such necessaries as he might procure for the Regt but no money has yet been remitted me for that Purpose, the Sum necessary he says will be three thousand Pounds Virga Currency. I at first thought of giving him that Sum out of the money remitted for the purchase of Horses Arms &c. but on recollection found I had no orders to apply the money in that way, & that it probably might be soon wanted, as there was a great Probability that we shd not be long in furnishing the Horses. I have since applyed to the Govr & Councill for that Sum on Continental Credit, & have wrote to the board of War, to remit it as soon as possible lest, I shd be disappointed by the Govr & Councill, & by that means the arrival of the Cloathing shd be retarded or perhaps Col: Temple Totally disappointed in some articles as many articles have risen considerably since he contracted. There Seems but a bad Prospect for filling up the Augmentation except out of the men whose times have Expired in the Infantry, and they seem to require some short times to be weaned of home before they can think of again Entering into the Service. the Causes of this backwardness to Enlist are manifold, tho I am not without hopes of being able to make up the Complement both of men & horses, the latter I have a Good Prospect of Doing. I submit it to Yr Excy whether it wd not be proper that I shd apply to the Depy Pay Mastr Genl Here for the Pay of the men & officers of my Party (to be credited on the Regt Pay roll) while we remain in Virginia. This Place affords no news but the

loss of the Continental frigate Virginia in an unfortunate & Scandalous Manner. I am with the Utmost respect Yr Excy very obet Humbe Sert

Theok Bland

